8:20-cv-00247-MDN Doc # 1-1 Filed: 06/23/20 Page 1 of 2 - Page ID # 11




                      Exhibit A
      8:20-cv-00247-MDN Doc # 1-1 Filed: 06/23/20 Page 2 of 2 - Page ID # 12

             The Brotherhood of Locomotive Engineers and Trainmen
                               Union Pacific Railroad Southern Region
                                  General Committee of Adjustment
                                Dana Marlow – General Chairman
                                      607 West Harwood Road
                                          Hurst, TX 76054
                          Office: (817) 439-7140 ~ Fax: (888) 202-7756
                                         dlmblet13@gmail.com
                           Proud Member of Rail Conference Division
                          of the International Brotherhood of Teamsters
                                          June 12, 2020


Ms. Elizabeth Whited
EVP and Chief HR Officer
Union Pacific Railroad Company
1400 Douglas Street, STOP 0350
Omaha, NE 68179-0710

Dear Ms. Whited:

I have been given a copy of your recent instructions to our Members regarding the COVID-19
virus, instructing them to perform certain duties as outlined in your COVID-19 Training Module,
under the threat of discipline.

We are all committed to safety. We are always interested in information about the virus; however,
your letter is a nonstarter for our Members. You are requiring them to check off all the boxes,
making it a requirement to do so to complete “the course.” In fact, it would change the working
conditions of the job, require an attestation which is not something our Members are required to
do, making them responsible for the safety of other employees, and require them to assume the
risks of employment, which under Federal law they are not required to do.

None of these matters have been the result of collective bargaining, and UP has made no attempt
to do so before unilaterally imposing them. I will instruct my members not to fill these out, and, if
you do not retract the requirement that they attest to the items, we will have no choice but to fully
and aggressively pursue our legal options under the Railway Labor Act.

I am ready and willing to engage in collective bargaining if the UP wishes to attempt to change
the working conditions of my BLET Engineers. Until them, I will assume you will abandon any
effort to enforce this illegal action, and that you will not attempt to discipline our members for not
attesting to the stipulations in the COVID-19 training module.

Sincerely,




Dana Marlow
General Chairman
BLET UP Southern Region GCA
